I concur upon the sole ground that the petitioner must find its authority to proceed as the state bar of Nevada, a public corporation, under the state bar act of 1928, to which act it must look for its very existence as well as for its power and authority. This course, however, for reasons which I shall not attempt to assume or analyze, it deliberately rejected, as well as rejecting the procedure therein outlined for hearings before the local administrative board and the board of governors. Assuming that the charge and verification are otherwise sufficient to satisfy the provisions of the act of 1861, we are still confronted with the fact that petitioner has not been authorized to initiate a proceeding such as the one before us. If a remedy is needed, which may or may not be so, it is for the legislature to provide. *Page 478